ON APPLICATION FOR REHEARING
PER CURIAM.
By application for rehearing, John Donaldson Caffery, plaintiff, contends that the court erred in failing to adjudicate plaintiff’s right to the advancement of expenses for the proposed deposition of an out-of-state party. The original opinion was rendered on writ of certiorari. The writ was granted on the application of United States Fidelity & Guaranty Company to review the order of the trial court allowing a fee for the attendance at the deposition by an attorney appointed by the court to represent Clyde Allen Burns, a defendant.
*528Plaintiff did not apply for writs; he filed what was styled as an “answer to the application for writs” in which he urged that the trial court erred in failing to require U.S. P.&G. to pay reasonable expenses to plaintiff’s counsel.
Plaintiff s contention was not properly before this court. It is well settled that where a writ of certiorari is granted on the application of one party, another party who has not applied for writs cannot have the judgment amended or changed to his benefit. Madison v. American Sugar Refining Company, 243 La. 408, 144 So.2d 377 (1962); Jordan v. Travelers Insurance Company, 257 La. 995, 245 So.2d 151 (1971).
The application for rehearing filed by plaintiff is denied.